DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an opening communication the inner volume of gas of said container with said tubular member” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an opening communication the inner volume of gas of said container with said tubular member”.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 has a typographical error, multiple periods are present. The first period is present at the end of paragraph 3 and the second period is present at the end of the claim.  Appropriate correction is required.
Further regarding claim 12, the terms “a single spring”, “said spring”, “said spring comprising a helical spring”, “said spring is a helical spring” are understood to all refer to a single spring in light of the specification, but the antecedent basis can be confusing and it is recommended to amend for the purposes of clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a tubular member".  The antecedent basis is confusing as it is unclear if the tubular member is referring to “a single member mounted in a movable manner” previously recited in claim 12. 
Claims 4-11 depend from claim 12 and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amidzich (US 6109485 A).
	Claim 12, Amidzich discloses a main valve body (250; FIG 5-7) connected to said container (226) by a connecting member (252), said main valve body comprising a supplying and a first dispensing port (Opening inside 246) of said beverages to/from said container (226), a seal (70) arranged onto said first dispensing port (Opening inside 246), a single spring (242) cooperating with said seal (272), beverage dispensing means arranged internally to said main body (250), and pressure controlling means (260) for controlling a pressure threshold value within said container (226), 
wherein said dispensing means and said pressure control means (260) comprises a single member (260) mounted in a movable manner inside said main valve body (250), 
wherein said dispensing means (236) is configured to move from a first position (FIG 5) in which the dispensing means cooperates with said seal (272) for sealing the gaseous beverage within said container, and a second position (FIG 7) in which gas is spilled out from the container upon exceeding a preset threshold pressure value of gas within said container (226).
wherein said beverage dispensing means (236) comprises a tubular member (260) it is movably mounted with respect to the main body (250) along the axial direction of the main body (FIG 5 and 7).
wherein an end part of said tubular member (260) is inserted into said seal and said seal abuts said first dispensing port (Opening inside 246) formed in the main body (250), said seal being biased by said spring onto said first dispensing port, said spring comprising a helical spring (242) that is coaxially mounted onto said tubular member (262, 260),
wherein said single spring is a single helical spring (242)
wherein said pressure control means comprises an opening (266 or 248 or opening in bottom of 260) communicating the inner volume of gas of said container with said tubular member (260). 

Claim 4, Amidzich discloses wherein said tubular member (260) comprises a plurality of second dispensing ports (268) disposed at one end of said tubular member, said plurality of second dispensing ports pneumatically communicating an inner internal volume of the container (226) with an outer environment through a third port (FIG 5, center of element 276) defined in said seal (272) and through an opposite end of said tubular member (262) at a portion of the valve body that faces internally into a volume of the container (226) .

Claim 5, Amidzich discloses wherein during the beverage dispensing from the container said seal (272) is disposed spaced apart from said first dispensing port () against the action of said helical spring (242), and said movable tubular member (260) is in a locked condition at the valve body portion that faces internally the volume of the container, wherein said first dispensing port pneumatically communicates the inner volume of said container (226) with the third port and said plurality of second dispensing ports (268) pneumatically communicate the inner volume of said container with the third port (FIG 5, opening in 276).

Claim 6, Amidzich discloses wherein when the gas pressure value inside the container (226) reaches said predetermined threshold value, said tubular member (260) it is moved under the action of said gas pressure and against the action of said spring (242) by opening said third port (FIG5, opening in 276) onto said seal (272) and bringing said plurality of second dispensing ports (268) to a condition wherein the inner volume of the container pneumatically communicates with the outside environment (258, 268, 246, 236).

Claim 7, Amidzich discloses wherein said seal (272), said spring (242), and said tubular member (260) are mounted in a coaxial arrangement (FIG 5-8) with respect to each other inside said valve body (250) and with respect to said first dispensing discharge port (Opening inside 246).

Claim 8, Amidzich wherein said seal (272) seals both said first dispensing port (opening inside 246) on said valve body (250) and said plurality of second dispensing ports (268) on said tubular member (260) simultaneously and under the action of said spring (242).

Claim 9, Amidzich discloses wherein said seal (272) comprises a box-shaped seal (272) connected to said tubular member (260).

Claim 10, Amidzich discloses wherein said main body comprises two parts (236, 250, 270, 222) connected to each other in a removable manner (FIG 5-8).

Claim 11, Amidzich discloses wherein said valve device is made of a plastic (Col 6, lines 45-56; Col 14, lines 29-50) material except for said single (242).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments
Applicant's arguments, directed to FIGs 5-8 of Amdzich, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants arguments, directed to FIGs 1-4 of Amdzich are moot as the embodiment present in FIGs1-4 was not used in the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754